Citation Nr: 0726127	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residual scars, post excision of abdominal wall mass.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residual muscle impairment, post excision of 
abdominal wall mass.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1980 and from March 1984 to September 1987. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Roanoke, Virginia certified these 
claims to the Board for appellate review.

The veteran's appeal initially included one claim: 
entitlement to an evaluation in excess of 10 percent for 
residual scars, post excision of abdominal wall mass.  
However, in a rating decision dated February 2007, the RO 
granted the veteran a separate 10 percent evaluation for 
muscle injury associated with the excised mass.  Therefore, 
the appeal now includes a claim of entitlement to an initial 
evaluation in excess of 10 percent for residual muscle 
impairment, post excision of abdominal wall mass.

In July 2006, the veteran testified in support of this appeal 
at a hearing held at the RO before the undersigned Veterans 
Law Judge.  In October 2006, the Board remanded this case to 
the RO for additional action.  

During the July 2006 hearing, the veteran's representative, 
on the veteran's behalf, raised a claim of entitlement to 
service connection for anemia secondary to service-connected 
residuals of an excision of an abdominal wall mass.  The 
Board refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claims.

2.  Residuals of the excision of the veteran's abdominal wall 
mass include scars and muscle injury.

3.  The veteran's abdominal scars are elevated, tender and 
hyperpigmented, but not associated with underlying soft 
tissue damage, in an area exceeding 12 square inches, or 
limiting with regard to function or motion.  

4.  Injury to the abdominal wall muscle group is no more than 
moderate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residual scars, post excision of 
abdominal wall mass, have not been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4,118, Diagnostic Code 7804 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residual muscle impairment, post 
excision of abdominal wall mass, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.40, 4.55, 4.56, 4.73, Diagnostic Code 5319 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to her claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants a 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on her 
claim (now claims) by letters dated October 2002, April 2004 
and December 2005, the first before initially deciding that 
claim in a rating decision dated March 2003.  The timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letters, the RO 
acknowledged the veteran's claim, notified her of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, informed her of VA's 
duty to assist, and indicated that it was developing that 
claim pursuant to that duty.  As well, it identified the 
evidence it had received in support of her claim and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided she identified 
the source(s) thereof.  The RO also noted that, ultimately, 
it was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of her treatment 
records if she wished VA to obtain such records on her 
behalf.  The RO also advised the veteran to submit any 
evidence in her possession that she thought would support her 
claim.  



B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to her claims, including 
service medical records and post-service VA and private 
treatment records.  The veteran does not now claim that there 
is any outstanding evidence for VA to secure in support of 
her claims.  In fact, in a written statement received in 
January 2006, the veteran indicated that she had no 
additional evidence to submit.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording her VA 
examinations, during which examiners addressed the severity 
of all residuals of the excised mass from her abdominal wall.  
Since then, the veteran has not alleged that the reports of 
these examinations are inadequate to decide her claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

The veteran claims entitlement to evaluations in excess of 10 
percent for scars and muscle damage associated with an 
excision of an abdominal mass that initially developed in 
service.  She alleges that the 10 percent evaluations 
assigned these residuals do not accurately reflect the 
severity of her scars and muscle damage.  Such scars and 
muscle damage allegedly cause pain and weakness and hinder 
the veteran's ability to engage in certain routine 
activities, exercise and wear close-fitting or tight 
clothing.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Residual Scars

The RO has evaluated the scars on the veteran's abdomen as 10 
percent disabling pursuant to Diagnostic Code (DC) 7804.  DC 
7804 provides that a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2006).  

Scars may also be rated under DCs 7800-7803 or DC 7805.  
Under DC 7800, which governs ratings of scars that disfigure 
the head, face or neck, a 10 percent evaluation is assignable 
when one characteristic of disfigurement appears.  A 
30 percent evaluation is assignable when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2006).

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq, cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2006).

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2006).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2006).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2006).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2006).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2006).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2006).

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2006).

In this case, based on the evidence discussed below, the 
veteran's scar disability picture does not more nearly 
approximate an evaluation in excess of 10 percent under any 
of the aforementioned DCs.

In December 1995, while in the Reserves, the veteran 
underwent abdominal surgery, which involved excision of a 
mass in the supporting muscle fascia of the lower abdominal 
wall and replacement using prosthetic material.  Thereafter, 
her surgeon advised her to avoid certain physical activities 
for approximately one year.  During this time period, she 
reportedly experienced pain and weakness in the abdominal 
area and was unable to do sit-ups.  Eventually, a physician 
placed the veteran on a permanent profile, which prohibited 
sit-ups.  By June 1996, the veteran was working, healing 
nicely and showing no evidence of post-excision 
complications.

Since then, during a VA outpatient treatment visit dated in 
2001 and VA examinations conducted in April 1999, January 
2003 and January 2007, the veteran has continued to complain 
of pain and weakness in the abdominal area and an inability 
to engage in certain activities.  

During the visit and examinations, a treating physician and 
VA examiners attributed scars to the 1995 excision of the 
mass.  More specifically, they noted a 10 centimeter 
elevated, tender, hyperpigmented scar located at the midline 
of the abdomen, and a 17 centimeter disfigured, healed 
surgical scar located horizontally below the subumbilical 
area, which was sensitive to touch and pain.  They indicated 
that the scars did not involve ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation or abnormal texture.  

In sum, the veteran's abdominal scars are elevated, tender 
and hyperpigmented, but not associated with underlying soft 
tissue damage, in an area exceeding 12 square inches, or 
limiting with regard to function or motion.  Accordingly, an 
evaluation in excess of 10 percent may not be assigned such 
scars under any pertinent DC noted above.

B.  Residual Muscle Injury

During the January 2007 VA examinations, a VA examiner also 
attributed muscle damage to the 1995 excision of the mass.  
The RO has evaluated such damage as 10 percent disabling 
pursuant to DC 5319.

DC 5319, which governs ratings of injuries to muscle group 
XIX, muscles of the abdominal wall, provides that a 
noncompensable (0 percent) evaluation is assignable for 
slight disability of the group XIX muscle.  A 10 percent 
evaluation is assignable for moderate disability of the XIX 
muscle.  A 30 percent evaluation is assignable for moderately 
severe disability of the group XIX muscle.  A 50 percent 
evaluation is assignable for severe disability of the group 
XIX muscle.  38 C.F.R. 
§ 4.73, Diagnostic Code 5319 (2006).

The factors to be considered in evaluating disabilities from 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2006).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Disabilities rated under DCs 5301 to 5323 
are to be classified as slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56(d).

A slight disability of the muscles consists of a simple 
muscle wound without debridement or infection.  A history 
with regard to this type of injury should include a 
superficial wound with brief treatment and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard 
to this type of injury should include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
should include some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history with regard to this 
type of injury should include prolonged hospitalization in 
service for treatment of a wound and consistent complaints of 
symptoms of muscle wounds.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, with loss of 
deep fascia, muscle substance or normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple high velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints with regard to this type of injury should 
include cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement) worse than those shown for moderately severe muscle 
injuries, and if present, evidence of an inability to keep up 
with work requirements.  Objective findings should include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track, loss of deep fascia or 
muscle substance on palpation, soft flabby muscles in the 
wound area, and swollen and hardened muscles in contraction.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Another sign of 
severe muscle disability is x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
an explosive effect of a missile.  38 C.F.R. § 4.56(d)(4).

In this case, based on the evidence discussed below, the 
veteran's abdominal muscle disability picture does not more 
nearly approximate an initial evaluation in excess of 10 
percent under the aforementioned DC.

During the VA examination conducted in February 2007, a VA 
examiner indicated that there was no muscle wound or 
herniation present, but that palpation of the veteran's 
muscle revealed abdominal wall tenderness and impairment of 
muscle tone.  The VA examiner also indicated that there were 
signs of lowered endurance affecting the veteran's physical 
activities, including her ability to lift and reach, but no 
weakness.  He noted grade 5 strength of muscle group XIX.  He 
further noted that the muscle damage did not affect the 
function of the veteran's abdomen or involve any tendon, 
bone, joint or nerve damage.

In this case, the veteran's muscle damage results from 
surgery, rather than a gunshot wound.  It causes tenderness, 
impairment of muscle tone and lowered endurance.  
Collectively, these symptoms are moderately disabling.  It 
does not involve a loss of deep fascia, muscle substance or 
normal firm resistance as compared with the sound side, 
findings suggesting more than moderate disability.  
Accordingly, an initial evaluation in excess of 10 percent 
may not be assigned such damage under DC 5319.

C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded evaluations 
in excess of 10 percent in the future should her scar and 
muscle disability pictures change.  See 38 C.F.R. § 4.1.  At 
present, however, the 10 percent evaluations assigned her 
abdominal scars and muscle damage to the abdominal wall are 
the most appropriate given the medical evidence of record.

Based on the previous findings, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 10 
percent for residual scars and an initial evaluation in 
excess of 10 percent for residual muscle impairment, both 
post excision of abdominal wall mass, have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect each disability has on 
the veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2006).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as a preponderance 
of the evidence is against each claim, the doctrine is 
inapplicable.  


ORDER

An initial evaluation in excess of 10 percent for residual 
scars, post excision of abdominal wall mass, is denied.

An initial evaluation in excess of 10 percent for residual 
muscle impairment, post excision of abdominal wall mass, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


